AMENDMENT TO SECURITY AGREEMENT This Amendment to Security Agreement is entered into as of August 30, 2012 (the Amendment) by and between VistaGen Therapeutics, Inc., a Nevada Corporation (the Grantor) and Platinum Long Term Growth VII, LLC, a Delaware limited liability company (together with its successors and assigns, the Secured Party). RECITALS WHEREAS, the Grantor and Secured Party are parties to a Security Agreement, dated July 2, 2012 (the Security Agreement), which Security Agreement grants to the Secured Party a continuing security interest in all assets of the Company (Collateral), to secure the repayment of a certain Secured Convertible Promissory Note dated July 2, 2012 in the principal amount of $500,000 (the July Note). A copy of the Security Agreement is attached hereto as Exhibit A. WHEREAS, on August 30, 2012, the Grantor issued to Secured Party an additional Secured Convertible Promissory Note (the New Note) in the aggregate principal amount of $750,000; WHEREAS, as a condition precedent to the purchase of the New Note, the Secured Party requires a security interest in the Collateral to secure the repayment of all amounts due under the terms of the New Note, in addition to all amounts due under the terms of the July Note; and WHEREAS, the Secured Party and the Company desire to amend the Security Agreement to include the New Note within the meaning of Notes as defined in the Security Agreement. AGREEMENT For good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the undersigned hereby agrees to the Amendment, as set forth below. 1.
